Name: Commission Regulation (EC) No 85/97 of 20 January 1997 laying down detailed rules of application for the management in 1997 of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  tariff policy;  Europe
 Date Published: nan

 21 . i . 97 TEN Official Journal of the European Communities No L 17/9 COMMISSION REGULATION (EC) No 85/97 of 20 January 1997 laying down detailed rules of application for the management in 1997 of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Products falling within CN codes 2309 90 31 and 3209 90 41 originating in Bulgaria and qualifying for a tariff quota 1997 at reduced rate of duty, pursuant to Regulation (EC) No 3066/95, may be imported into the Community in accordance with the provisions of this Regulation . The rate of duty applicable and the quantities that may be imported are set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), as last amended by Regulation (EC) No 2490/96 (2), and in particular Article 8 thereof, Whereas Regulation (EC) No 3066/95 provides, in conjunction with the Europe Agreement concluded with Bulgaria (3), for the opening of a Community tariff quota for 1996 for preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 orig ­ inating in Bulgaria; whereas that Regulation has been extended until 31 December 1997; whereas a tariff quota must therefore be opened for 1997; Whereas the customs duty applicable to imports within that quota is fixed at 20 % of the MFN rate in force; Whereas the type of management concerned requires close collaboration between the Member States and the Commission, which must, in particular, be able to monitor the progress made in using up the tariff quota and inform the Member States thereof; Whereas the licences for the import of the products in question within the aforementioned quota should be issued after a scrutiny period and with the fixing, where necessary, of a single percentage reduction in the quatities applied for; Whereas, in particular, checks should be made to ensure that the products are of Bulgarian origin ; Whereas the information to be included in the applica ­ tions and licences should be specified; Whereas, with a view to the sound management of the scheme, provision should be made for the security re ­ lating to the import licences for the said scheme to be fixed at ECU 25 per tonne; Article 2 To be accepted, applications for import licences must be accompanied by the original of the proof of origin , in the form of an EUR-1 certificate issued in Bulgaria in ac ­ cordance with Protocol No 4 of the Europe Agreement for the products in question . Article 3 1 . Applications for import licences shall be lodged with the competent authorities in each of the Member States on the first working day of each week by 1 p.m., Brussels time. Licence applications must relate to a quan ­ tity equal to or greater than five tonnes of product and may not exceed 500 tonnes . 2 . The Member States shall send the import licence applications to the Commission 's departments by telex or fax, by 6 p.m., at the latest, Brussels time, on the day they are lodged . 3 . By the Friday following the day on which the appli ­ cations are lodged, the Commission's departments shall notify the Member States by telex or fax of the outcome of the licence applications . 4 . Upon receipt of the notification by the Commis ­ sion 's departments, the Member States shall issue the import licences. The term of validity of licences shall be calculated from the date they are issued. (') OJ No L 328 , 30 . 12. 1995, p. 31 . I1) OJ No L 338 , 28 . 12. 1996, p. 13 . 3) OJ No L 358 , 31 . 12. 1994, p. 3 . No L 17/ 10 fENl Official Journal of the European Communities 21 . 1 . 97  Droit Ã 1 importation rÃ ©duit de 80 % [annexe du rÃ ¨glement (CE) n0 85/97]  Dazio all importazione ridotto dell'80 % [Allegato del regolamento (CE) n . 85/97]  Met 80 % verlaagd invoerrecht (bijlage bij Veror ­ dening (EG) nr. 85/97) 5 . The quantity released for free circulation may not be greater than that indicated in sections 17 and 18 of the import licence . To this end the figure '0 ' shall be entered in section 19 of the said licence . Article 4 In the case of products to be imported qualifying for the import duty reduction provided for in Article 1 , import licence applications and the licence shall include : (a) in section 8 , the word 'Bulgaria'; the licence requires that importation take place from this country; (b) in section 24, one of the following indications:  Direito de importaÃ §Ã £o reduzido de 80 % [anexo do Regulamento (CE) n ? 85/97]  80 prosenttia alennettu tuontitulli (Asetuksen (EY) N:o 85/97 liite)  80 % nedsatt importtull (Bilaga till fÃ ¶rordning (EG) nr 85/97).  Derecho de importaciÃ ³n reducido en un 80 % [Anexo del Reglamento (CE) n ° 85/97]  Importtold nedsat med 80 % (bilaget til forord ­ ning (EF) nr. 85/97)  ZollermÃ ¤Ã igung um 80 % (Anhang der Verord ­ nung (EG) Nr. 85/97) Article 5 The amount of the security for the import licences provided for in this Regulation shall be ECU 25 per tonne . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997.  Ã Ã ±Ã Ã ¼Ã Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ¼Ã µÃ ¹Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ºÃ ±Ã Ã ± 80 % [Ã Ã ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 85/97]  80 % import duty reduction (Annex to Regulation (EC) No 85/97) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1997. For the Commission Franz FISCHLER Member of the Commission 21 . 1 . 97 EN Official Journal of the European Communities No L 17/ 11 ANNEX The quantity imported from Bulgaria under the CN codes referred to in this Annex shall benefit from an 80 % reduction in import duty in 1997. \ Total quantity CN code Description which may be imported in 1997 2309 90 31 Preparations of a kind used in animal feeding 2 800 tonnes 2309 90 41